Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7, the phrase “pen” renders the claims indefinite because it is unclear what is meant by “pen”;
After reviewing the Applicant’s specification; as best understood and for the purpose of the examination the Examiner interpreted “pen” as “pin”.
Claims 6-8 are rejected because they depend from claim 5.

Examiner notice: The Examiner tried to contact the Applicant to fix 112 issues; however, the listed phone number of the Attorney of the Applicant in the record is not working.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, neither Vansteelan (GB2079329A) nor Tertilt (EP1493326A1) disclose every single limitation as set forth, nor does the combination of Vansteelan and Tertilt teach single limitation of the claim. Specifically, the prior art fails to disclose “a protrusion, formed at one of the connection member and the needle yoke, to abut against the other one of the connection member and the needle yoke during a movement from the twine delivery position to the rest position” in combination with the other limitations of the claim. 
Claims 2-4 are allowed because they depend from claim 1.
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner notice: two prior arts of Maelfeyt (US10455769B2) and Maelfeyt (US10455770B2) disclose the limitation of “a protrusion, formed at one of the connection member and the needle yoke, to abut against the other one of the connection member and the needle yoke during a movement from the twine delivery position to the rest position”, 
however, these prior arts having same Assignee and inventors as the current application; and 
the publication date of the prior arts are 03/22/2018 and the current application having effective filing date 06/20/2017;
so, these prior arts cannot be used as prior arts.
Further, the Baler of claim 1, as recited, provides a new or unexpected result,
By the Baler according to claim 1, as recited, with overload protection, Such breaking typically occurs in a position where the needles are not in the retracted position. In such situation, the connection member 120 will continue its swing in the forward direction, followed by continuing its swing in the backward direction. During swinging in the backward direction, the protrusion 205 will abut against the abut surface 206 thereby taking the needle support arm 130 along in the backward direction. As such, the needle support arm 130 and the needles 36 are automatically retracted. This prevents possible damage (Applicant’s specification: page 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725